Citation Nr: 1509549	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating for adjustment disorder with depressed mood in excess of 10 percent.

2.  Entitlement to an initial rating for status-post right total hip replacement residuals in excess of 30 percent.

3.  Entitlement to an initial rating for status-post left total hip replacement residuals (previously rated as left hip arthritis) in excess of 10 percent prior to October 19, 2011, and in excess of 30 percent since December 1, 2012.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1992 to September 1996.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a July 2012 rating decision, the RO reclassified the Veteran's left hip disorder as status-post left total hip replacement residuals.  Pursuant to 38 C.F.R. § 4.30, Diagnostic Code 5054, the RO assigned staged ratings of 100 percent from October 1, 2011, and 30 percent from December 1, 2012.

In August 2012, the Veteran submitted a VA Form 9 on which he checked both box 8A, indicating that he did not want a Board hearing, and box 8D, indicating that he wanted a Board hearing.  The Veteran appears to have crossed out the checkmark in box 8D, and he wrote on the form "In section 8, above, selection 'A' is the made choice. . . ."  No other statement of record requests a Board hearing, and a recent statement from the Veteran received in August 2014 gives no indication that he was expecting a Board hearing.  In light of the above, the Board concludes that the Veteran has not requested a Board hearing in connection with this appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when raised by the record or asserted by the Veteran.  As will be discussed in greater detail below, the matter of unemployability due to the service-connected disabilities has been raised by the record.  Accordingly, the Board has listed entitlement to a TDIU as an issue on appeal.

The issues of entitlement to an initial rating for status-post left total hip replacement residuals (previously rated as left hip arthritis) in excess of 10 percent prior to October 19, 2011, and in excess of 30 percent disabling from December 1, 2012, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's adjustment disorder with depressed mood is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's status-post right total hip replacement residuals are not manifested by moderately or markedly severe residuals of weakness, pain or limitation of motion; or by painful motion or weakness such as to require the use of crutches; and, at the time of the claim, more than one year had elapsed since implantation of prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for service-connected adjustment disorder with depressed mood are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9440 (2014).

2.  The criteria for an initial rating in excess of 30 percent for service-connected status-post right total hip replacement residuals are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5054, 5250-5255 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for higher initial ratings for adjustment disorder with depressed mood and for status-post right total hip replacement residuals arises from his disagreement with the initial ratings that followed the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice is not required.  Furthermore, any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to any further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, in July 2012 the RO provided the Veteran the required statement of the case, citing the applicable statutes and regulations and discussing the reasons and bases for not assigning higher initial ratings for the service-connected adjustment disorder with depressed mood and status-post right total hip replacement residuals.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran.

The duty to assist the Veteran has also been satisfied in this case.  See 38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records, lay statements from the Veteran, private treatment records, and VA treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in August 2010 for the adjustment disorder with depressed mood and status-post right total hip replacement residuals.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the claims file; performed examinations of the Veteran including, where applicable, mental status examinations and repetitive-use range of motion testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and provided the medical information necessary to address the ratings.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected adjustment disorder with depressed mood and status-post right total hip replacement residuals since he was last examined.  See 38 C.F.R. § 3.327(a).  The Board notes that the Veteran submitted a statement in August 2014 that contains no indication that either the Veteran's adjustment disorder with depressed mood or status-post right total hip replacement residuals has worsened since he was last examined for those disabilities.  The duty to assist does not require that a claim be remanded solely due to the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (1995).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Analysis - Adjustment Disorder with Depressed Mood

The Veteran's adjustment disorder with depressed mood is currently rated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9440 (2014).  The VA General Rating Formula for Mental Disorders reads in pertinent part: 

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent- Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's adjustment disorder with depressed mood that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2014).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally good functioning, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.

Initially, the Board notes that in addition to a diagnosis for adjustment disorder with depressed mood, the record contains diagnoses for major depressive disorder and anxiety disorder, not otherwise specified.  The effects from these non-service-connected mental disabilities cannot clearly be distinguished from those of the Veteran's service-connected adjustment disorder with depressed mood.  Therefore, the Board will consider all of the Veteran's psychiatric signs and symptoms when adjudicating the claim for entitlement to an initial rating in excess of 10 percent for the service-connected adjustment disorder with depressed mood.  See Mittleider v. West, 11 Vet. App.  181, 182 (1998).

The record reflects that in June 2010 the Veteran attempted suicide by overdose of Tylenol, tramadol, and alcohol due to depression over a recent breakup with his girlfriend.  The Veteran reported at a July 2010 mental health visit that he felt that his life was not where he wanted it to be.  He reported symptoms of diminished appetite, poor sleep, feeling down, fatigue, impulsivity, and frustration with his physical limitations.  On mental status exam, he was alert and cooperative with intact concentration, logical thought processes, normal speech, okay mood, and an affect congruent to the topics discussed.  He reported no suicidal ideations and had no impairment in judgment.  He was assigned a GAF score of 59.

On VA examination in August 2010, the Veteran reported enjoyment with his lifestyle, and specifically reported enjoying spending time with his girlfriend.  He reported an improvement in his mood since his June 2010 suicide attempt, stating, "I'm doing remarkably better.  My psychologist can't believe how well put together I am."  On mental status examination, the Veteran was clean and neatly groomed with unremarkable psychomotor activity, he had clear and coherent speech, a good mood, and a normal affect.  The Veteran was able to do serial sevens and spell a word forward and backward.  The Veteran was oriented to all spheres tested, had unremarkable thought content and processes, no delusions, and intact judgment and insight.  The Veteran reported insomnia almost nightly ever since he could remember, but also reported that he sleeps seven hours per night.  The Veteran reported no homicidal or suicidal thoughts, and had fair impulse control.  Psychological testing revealed that although some depressive symptoms were present, the Veteran denied any significant depressive symptoms.  The VA examiner assigned a GAF score of 65, diagnosed the Veteran with adjustment disorder with depressed mood, and opined that the Veteran's mental disorder signs and symptoms are transient or mild and result in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

VA treatment records include further mental health treatment notes dated from August 2010 through July 2012.  In August 2010, the Veteran reported depression of 4 out of 10, but attributed his symptoms to lack of sleep.  He also reported a lack of life goals.  He had a largely normal mental status examination, was alert and oriented to four spheres, and was assigned a GAF score of 64.  From November 2010 to October 2011, the Veteran had generally normal mental status examinations, but at times reported mildly depressed mood, mild to moderate anxious mood, and anhedonia.  He reported the depressed moods would last up to half the day one day per week.  He reported the anxious moods would occur several times per week for up to two hours in a single day.  He denied suicidal ideations during this time, although at one visit in November 2010, he reported transient suicidal thoughts for a few minutes per day without plan or intent.  In June 2011, he reported that he was less impulsive and was able to work part-time.  He presented as alert and oriented to four spheres, adequately dressed and groomed, and with good eye contact, mildly anxious mood, and neutral to transiently mildly bright full-range affect.  In October 2011, he was alert and oriented with coherent speech, euthymic affect, and calm motor activity.  Following his left hip surgery in October 2011, the Veteran's mood was somewhat downcast, but he had good insight and judgment, and a forward-looking outlook.  The Veteran was assigned a GAF score of 60 from November 2010 to October 2011.

From December 2011 through July 2012, the Veteran was assigned a GAF score of 65.  In December 2011, he reported feeling mildly depressed for 15 to 30 minutes, 2 to 3 times per week, and moderately anxious 2 to 3 times per day for 15 minutes each time.  He reported no anhedonia or crying spells, had fair memory and concentration, and exhibited a mildly anxious mood.  He continued reporting similar symptomatology through July 2012.  In April 2012, he reported that his psychiatric medications were helpful.

The Board finds that, throughout the entire appeal period, the Veteran's adjustment disorder with depressed mood manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For example, the VA treatment records indicate the Veteran frequently reported  a mood that was mildly depressed and mildly to moderately anxious.  The Veteran reported that these symptoms are present for a few hours per week.  The Veteran also reported sleep impairment and lack of motivation on multiple visits.  In addition, for much of the appeal period, the Veteran was assigned GAF scores in the 51 to 60 range, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Such symptoms are consistent with the 30 percent rating criteria.  The Board acknowledges that for part of the appeal period the Veteran was assigned GAF scores in the 61 to 70 range, indicating only mild symptoms or some difficulty in social, occupational, or school functioning.  However, the Board concludes that, overall, the Veteran's symptoms most closely approximate the 30 percent rating criteria for the entire appeal period.

The Board further finds that the Veteran is not entitled to a 50 percent rating for his adjustment disorder with depressed mood at any time during the appeal period.  The Veteran's adjustment disorder with depressed mood has not manifested in occupational and social impairment with reduced reliability and productivity.  As examples, the evidence does not demonstrate flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  The Board acknowledges that the Veteran reported mildly depressed mood and mild to moderate anxiety at several visits during the appeal period, and that the examples listed in the 50 percent rating criteria include disturbances of motivation and mood and panic attacks more than once a week.  The Board notes, however, that treatment records from November 2010 reveal that the Veteran's mental healthcare provider did not feel that the Veteran's anxiety constituted a panic disorder.  In addition, the Veteran did not report any panic attacks during the appeal period, and at most had only a mildly depressed mood.  Thus, the Veteran's depressed mood and mild to moderate anxiety are encompassed by the 30 percent rating criteria, and do not warrant a 50 percent rating.  

The Board further finds that the Veteran is not entitled to a 70 percent rating for his adjustment disorder with depressed mood at any time during the appeal period.  The Veteran's adjustment disorder with depressed mood has not manifested in symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not demonstrate suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances.

The Board also finds the Veteran is not entitled to a 100 percent rating for his adjustment disorder with depressed mood at any time during the appeal period.  The Veteran's adjustment disorder with depressed mood has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  As examples, the evidence does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The Board acknowledges that the Veteran attempted suicide in June 2010.  However, the record shows that by July 2010, the Veteran no longer reported suicidal ideations.  The Veteran did not report or demonstrate any intent or plan to hurt himself at any other point during the appeal period.  Indeed, as soon as August 2010, the Veteran himself reported that he was "doing remarkably better" since the suicide attempt.  See August 2010 VA examination report.  Therefore, the record does not show that the Veteran is in persistent danger of hurting himself.  The record also does not show that the Veteran has exhibited any of the other symptoms specifically listed in the 100 percent rating criteria, or any symptoms equivalent in severity to those specifically listed in the 100 percent rating criteria.  The Veteran was socially appropriate at all healthcare visits, and the record shows that he was able to maintain part-time employment at least until his left hip arthroplasty in October 2011.  Thus, the Board concludes that, overall, the Veteran's symptoms most closely approximate the 30 percent rating criteria for the entire appeal period.  Therefore, an initial rating of 30 percent, and no higher, is warranted.  See 38 C.F.R. § 4.7.

The Board notes that the Veteran is competent to report symptoms of his adjustment disorder with depressed mood, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 at 469.  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  However, the Board finds the findings and opinions provided by medical professionals to be more probative given the professionals' expertise in evaluating mental disorders.  This more probative evidence supports a finding that an initial rating of 30 percent, and no higher, is warranted.

In light of the above, the Board finds that an initial rating of 30 percent, but no higher, is warranted for adjustment disorder with depressed mood for the entire appeal period, and that staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 119.  With respect to any claim for entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration - Adjustment Disorder with Depressed Mood

The Board has considered referral for extraschedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected adjustment disorder with depressed mood is inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested a higher rating.  The rating criteria allow for a higher disability rating, but, as detailed above, the Veteran's adjustment disorder with depressed mood does not meet the criteria for an initial rating in excess of 30 percent.  38 C.F.R. § 4.130.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed, and the Board must address and consider symptoms other than those specifically listed, as well as overall level of impairment.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16. Vet. App. 436, 442 (2002).  Thus, any psychiatric symptom that is not specifically listed in the rating criteria is contemplated by the criteria because the criteria expressly allow for consideration of symptoms other than those specifically listed.  The rating criteria are adequate and contemplate the Veteran's adjustment disorder with depressed mood symptomatology.  Therefore, referral for extraschedular consideration is not warranted.

Analysis - Status-post right total hip replacement residuals

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

When rating the joints, inquiry will be directed to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2014)  The Board must also consider whether a higher rating is warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's status-post right total hip replacement residuals are currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2014).  The rating criteria under Diagnostic Code 5054 reads:

30 percent - Minimum rating.

50 percent - Moderately severe residuals of weakness, pain or limitation of motion.

70 percent - Markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.

90 percent - Following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.

100 percent - For 1 year following implantation of prosthesis.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  The terms "moderately severe" and "markedly severe" as used under Diagnostic Code 5054 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "moderately severe" or "markedly severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.
In consideration of all the evidence of record, the Board finds that the Veteran's status-post right total hip replacement residuals most closely approximate the criteria for an initial rating of 30 percent under Diagnostic Code 5054.

Initially, the Board notes that the Veteran underwent right total hip replacement surgery in December 2008.  The present claim was received in June 2010, more than one year after implantation of the right hip prosthesis.  A 100 percent rating is assigned under Diagnostic Code 5054 only for the one-year period following implantation of prosthesis.  Therefore, a rating of 100 percent under Diagnostic Code 5054 was not warranted at any time during the appeal period for the Veteran's status-post right total hip replacement residuals.

The record shows that the Veteran underwent VA examination for the status-post right total hip replacement residuals in August 2010.  The Veteran reported right hip pain was, at worst, 1 out of 10.  He reported taking nonsteroidal anti-inflammatory drugs with fair response and no side effects, and occasional use of a cane.  Upon physical examination, there was no deformity, giving way, instability, pain, weakness, or incoordination.  The Veteran's gait was normal.  There was stiffness, slight tenderness, and decreased speed of joint motion.  The VA examiner opined that the Veteran would be limited to standing for 45 minutes and walking for 2 miles.  The Veteran's range of motion measurements in his right hip were flexion to 110 degrees and abduction to 40 degrees.  There was no objective evidence of pain with active motion on the right side.  There was objective evidence of pain following repetitive use.  However, the VA examiner opined that the Veteran would not be additionally limited with repetitive use.  An X-Ray of the right hip showed no fracture or lucency, intact soft tissues, and intact right hip prosthesis.

The VA treatment records contain few notes relating to the Veteran's status-post right total hip replacement residuals.  In June 2010, the Veteran's range of motion of the right lower extremity was within functional limits.  He had 5 out of 5 flexion and 3+ out of 5 abduction/adduction in the right hip, and ambulated using a cane.  In November 2010, the Veteran complained of mild right hip discomfort.  In January 2011, an X-Ray of the right hip showed right total hip replacement in excellent position with no evidence of loosening or osteolysis.  In October 2011, the Veteran had 90 degrees of active motion in the right hip.  In April 2012, he reported right hip pain rated as 7 out of 10 for the past three days.  The physician noted that X-Rays done the prior week showed no acute findings.  The Veteran was advised to follow-up if the pain did not improve.  There is no indication in the record that the Veteran followed up for continued right hip pain.

The Board has considered the aforementioned evidence and concludes that the Veteran's status status-post right total hip replacement residuals manifestations most closely approximate the 30 percent rating criteria under Diagnostic Code 5054.  In this regard, there is no evidence indicating that the Veteran has moderately severe residuals of weakness, pain, or limitation of motion.  The August 2010 VA examiner specifically noted that the Veteran exhibited no significant weakness.  The August 2010 VA examiner noted pain with repetitive use, but not to the extent that there was additional limitation.  The Veteran has reported right hip pain, to include 1 out of 10 right hip pain in August 2010 and 7 out of 10 right hip pain in April 2012.  The 1 out of 10 right hip pain reported in August 2010 is not moderately or markedly severe such that an initial rating in excess of 30 percent was warranted.  Furthermore, the 7 out of 10 right hip pain reported in April 2012 may constitute moderately severe pain, but the record shows that the Veteran experienced such pain only for 3 days and did not seek any further care following his initial complaint of the pain.  Furthermore, the physician who treated the Veteran for his 7 out of 10 pain in April 2012 noted that X-Rays done the prior week had shown no acute findings.  Therefore, although the record shows that the Veteran's symptoms may have worsened temporarily in April 2012, the worsening was transient.  As the record does not show that the pain persisted at a moderately or markedly severe level, an initial rating in excess of 30 percent was not warranted at any time during the appeal period.

The Board recognizes that the Veteran exhibited some limitation of motion at the August 2010 VA examination and in the VA treatment records.  However, to warrant a higher rating under Diagnostic Code 5054, the Veteran must exhibit such limitation to a moderate or marked degree.  As noted above, normal hip range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  In June 2010, the Veteran had 3+ out of 5 abduction/adduction.  At the August 2010 VA examination the Veteran had flexion to 110 degrees and abduction to 40 degrees, corresponding to a decrease of 15 degrees of flexion and 5 degrees of adduction.  In October 2011, the Veteran had active range of motion to 90 degrees, corresponding to a decrease of 35 degrees of flexion.  The Board finds that such limitations of motion are not moderately or markedly severe such as to warrant a 50 percent or 70 percent initial rating under Diagnostic Code 5054.  The Veteran was able to ambulate at all times during the appeal period, and only occasionally used a cane.

The Board also notes that the record is absent for any indication that the Veteran's status-post right total hip replacement residuals produce painful motion or weakness such as to require the use of crutches.  Accordingly, the criteria for a 90 percent rating under Diagnostic Code 5054 are not met.  Therefore, an initial rating in excess of 30 percent is not warranted at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

The Board has considered whether the Veteran is entitled to an initial rating in excess of 30 percent on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, the Veteran exhibited stiffness, slight tenderness, and decreased speed of joint motion, as well as painful motion with repetitive use at the August 2010 VA examination.  The VA treatment records show that the Veteran complained of pain in the right hip at various points throughout the appeal period.  However, the August 2010 VA examiner, after conducting repetitive-use testing, reported that the Veteran's joint function was not additionally limited by pain, fatigue, and weakness.  Furthermore, the rating criteria under Diagnostic Code 5054 expressly contemplate symptoms of pain and weakness.  The Board therefore finds that the Veteran's pain and any functional loss are encompassed by the 30 percent rating, and an initial rating in excess of 30 percent is not warranted at any time during the appeal period.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca, 8 Vet. App. 202.

The Board has considered the Veteran's status-post right total hip replacement residuals under other Diagnostic Codes for conditions of the hip and thigh.  Specifically, the Board has considered 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  However, the Board finds that the Veteran's status-post right total hip replacement residuals do not warrant any separate or higher ratings under these Diagnostic Codes.  Diagnostic Code 5250 is not for application as the Veteran has not submitted or identified any evidence indicating that his right hip joint is ankylosed.  Diagnostic Code 5254 is not for application as the Veteran has not submitted or identified any evidence indicating that he suffers from flail joint of the right hip.  Diagnostic Code 5255 is not for application as the Veteran has not submitted or identified any evidence indicating that he has suffered a fracture or malunion of the right femur.  Diagnostic Codes 5251 and 5253 are not for application as they compensate for limited motion of the hip and thigh, and provide ratings only up to 20 percent.  The Veteran is already compensated for limited motion of the hip and thigh through his rating of 30 percent under Diagnostic Code 5054.  Rating of the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Diagnostic Code 5252 also compensates for limited motion of the hip and thigh, and provides for ratings up to 40 percent.  However, the Veteran is not entitled to an initial rating in excess of 30 percent under Diagnostic Code 5252 because he has not exhibited limitation of flexion to 10 degrees in the right hip at any time during the appeal period.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  See Fenderson, 12 Vet. App. 119.  With respect to any claim for entitlement to an initial rating in excess of 30 percent for status-post right total hip replacement residuals, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Extraschedular Consideration - Status-post right total hip replacement residuals

The Board has also considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extraschedular basis for his status-post right total hip replacement residuals.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's status-post right total hip replacement residuals with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has experienced reduced range of motion and painful motion of the right hip.  Such symptoms are expressly contemplated by the rating criteria under Diagnostic Code 5054.  The August 2010 VA examiner also observed stiffness, slight tenderness, and decreased speed of joint motion.  However, the VA examiner opined that such symptoms do not additionally limit the Veteran.  Thus, the Veteran has not been shown to have right hip symptoms that are not encompassed by Diagnostic Code 5054 and cause additional limitations.

The Board further observes that, even if the available schedular ratings for the disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his status-post right total hip replacement residuals.  The Board acknowledges that the Veteran's disability has an impact on employment.  The Veteran's physicians and the August 2010 VA examiner estimate the Veteran can stand up to 45 minutes and walk up to 2 miles, and cannot perform heavy lifting, at least in part due to his status-post right total hip replacement residuals.  The Veteran reported to the August 2010 VA examiner that he was reassigned at work to avoid lifting heavy boxes and climbing ladders.  However, as noted above, the ratings are designed to compensate for the average impairment of earning capacity.  There is no persuasive evidence in the record to indicate that the disability on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Accordingly, the symptoms experienced by the Veteran are not exceptional or unusual and are taken into account by his current rating.  Therefore, referral for extraschedular consideration is not warranted.

Extraschedular Consideration - Multiple Disabilities

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial rating of 30 percent, but no higher, for service-connected adjustment disorder with depressed mood is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating for status-post right total hip replacement residuals in excess of 30 percent is denied.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding the issue of entitlement to an initial rating for status-post left total hip replacement residuals (previously rated as left hip arthritis) in excess of 10 percent prior to October 19, 2011, and in excess of 30 percent since December 1, 2012.  Specifically, the Veteran was provided a VA examination in connection with his left hip disability in August 2010, over four years ago.  The record indicates that the Veteran underwent left total hip arthroplasty in October 2011.  Thus, the August 2010 VA examination report no longer accurately reflects the current condition of the Veteran's left hip disability.  In light of the change in the Veteran's condition since his last VA examination, a new VA examination is required so that the current severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, in July 2010 the Veteran indicated he was having difficulty finding a new job due, in part, to his chronic hip pain.  In addition, following the Veteran's October 2011 left total hip arthroplasty he took leave from his part-time job.  In late October 2011 it was noted that the Veteran was "unemployed due to medical condition."  In June 2012, he reported being able to work only one day per week due at least in part to his left hip disability.  June 2012 VA treatment records contain the statement that the Veteran "won't be able to work for 3 years" following his October 2011 left hip arthroplasty.  It is unclear whether this was the Veteran's own opinion, or the opinion of his healthcare provider.  Nevertheless, the Board finds that the record reasonably raises the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, this claim has not been developed.  A medical opinion is necessary to determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion on the effect the appellant's service-connected disabilities have on his ability to work).  The Veteran should also be sent appropriate VCAA notice informing him of the requirements of a TDIU claim.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter regarding the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).

2.  Schedule the Veteran for an examination to evaluate the current nature and severity of his service-connected status-post left total hip replacement residuals.  The claims file must be made available for review and the examiner must indicate that such a review was completed. 

All necessary tests, including range of motion studies should be conducted.  The examiner should express the range of motion studies in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation.

The examiner should also note whether there is any weakness, ankylosis, fracture, or flail joint of the left hip upon physical examination.  The examiner should describe to what extent the Veteran has residual weakness, pain, or limitation of motion following implantation of prosthesis, if applicable.  The examiner should also note whether the Veteran experiences painful motion or weakness such as to require the use of crutches.

All findings should be set forth in the examination report.  Any opinions expressed should be supported by appropriate rationale.

3.  Forward the claims file to a suitably qualified VA examiner to address the claim for entitlement to a TDIU. The claims file must be made available for review and the examiner must indicate that such a review was completed. 

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, in combination, render him unable to secure and follow a substantially gainful occupation. 

All findings should be set forth in the examination report.  Any opinions expressed should be supported by appropriate rationale.

4.  After completion of the above, review the expanded record, including any evidence entered since the Statement of the Case, and readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


